Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant Office Action is in response to communication filed on 11/23/2021.

Claim Status
No claims are amended.
Claims 2-3, 11-12, and 18-19 have previously been canceled. 
No newly added claims. 
Claims 1, 4-10, 13-17, and 20-22 are pending.

Response to Arguments
Applicant’s arguments filed in the amendment filed on 11/23/2021 have been fully considered and are persuasive. Therefore, the finality of rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Examiner Note: Please note that new examiner has been assigned to this case starting this current office action.      


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-6, 8-10, 13-15, 17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20120191231), in view of Carroll et al. (US 20120167133), in further view of Shkedi (US 20120096489).

Regarding claim 1, Wang discloses, A computer-implemented method comprising:
identifying, by a server device, a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a continues identification mode for identifying content received at client device, this paragraphs in conjunction with par. 0080 and 0083 reads that server is identifying client device to instruct the client device to operate in continues identification mode along with sending reference fingerprints based on identified location of client device);
determining, by the server device, a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device);
based on the location of the client media device and a time of day, selecting, by the server device, a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song or the advertisement to be rendered during the show (i.e. advertisement that are known to be rendered) to the client device and include an instruction for the client device to perform the content identification locally, example when an advertisement is being run on television during a time (i.e. a time of the day) when large audience is tuned to the television, in such instances, request server provides signature files matching advertisement to be rendered during the show to the client device to perform the content identification locally), wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides signature files matching advertisement to be rendered during the show (i.e. known advertisements to be presented during the time of day) to the client device to perform the content identification locally);
transmitting, by the server device to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending confirmation to server device about presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Carroll discloses, receiving, by the server device from the client media device, an indication that the client media device presented a known advertisement with which an advertisement fingerprint of the set of advertisement fingerprints corresponds  (par. 0032 discloses if there is matching entry found in local content signature database, then desired action is performed by at client device, action may include for example, the client device contact another entity such as third party that collects statistics of ad insertion activity on the client device).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication from client about that client device presented known advertisement with which an advertisement fingerprint corresponds, as taught by Carroll, to know if the advertising messages were successfully delivered, as disclosed in Carroll par. 0002.
Wang in view of Carroll does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB devices or array of STB that presented the advertisement), which includes tv channels, tv program watched and date and time of TV advertisement delivered). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Carroll, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of which TV ads were delivered within which TV programs to report to the advertiser the exact number of ads delivered to the target audience, as disclosed in shkedi par. 0007.

Regarding claim 4, The computer-implemented method of claim 1,
Wang discloses, further comprising: based on the location of the client media device, selecting set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (same as claim 1 same as mapping in claim 1).
Wang does not disclose, further comprising: based another time of day, selecting another set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the other set of advertisement fingerprints correspond to respective known advertisements presented during the other time of day. 
Carroll discloses, based on another time of day, selecting another set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the other set of advertisement fingerprints correspond to respective known advertisements presented during the other time of day (par. 0018-0019 discloses the content owner server selects a relevant subset of the global content signatures database and sends this subset as local content signatures database 128 to the client device and updates it periodically, par. 0028 discloses ad for a local store advertising a sale for a specified period of time may need to be refreshed, updating of the local content signature database (i.e. database located on client device) is performed when a program starts, every hour, i.e. selecting based on another time of the day such as at different hour of day or start time of another program, i.e. selecting another set of advertisement fingerprints every hour or at another time to match with another advertisement run or different period of time); and
transmitting, to the client media device over the network, the other set of advertisement fingerprints (see par. 0028 refreshing local signature database at start of every program or every hour).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Shkedi, by teaching of based on another time of the day selecting another set of advertisement fingerprints that corresponds to advertisement presented during another time of day and transmitting the other set of advertisement fingerprints to client device, as taught by Carroll, to monitor the advertisement delivery different specified period of time, as disclosed in Carroll par. 0028.

Regarding claim 5, The computer-implemented method of claim 1,
Wang further discloses, further comprising generating the plurality of advertisement fingerprints using respective frames of the known advertisements (par. 0056 discloses using The fingerprint bits can be used to uniquely identify the frame, and can be compared or matched to fingerprint bits of a database that includes known media. The extracted fingerprint bits from a frame may be referred to as sub -fingerprints, and a fingerprint block is a fixed number of sub -fingerprints from consecutive frames. Using the sub -fingerprints and fingerprint blocks, identification of video samples can be performed).

Regarding claim 6, The computer-implemented method of claim 1,
Wang further discloses, wherein determining the location of the client media device comprises determining that the client media device is located in a first geographic region rather than in a second geographic region (par. 0083 discloses client device being located in a given country, a given state or a given country, given BRI of claim language first geographic region and second geographic region, since client device currently located in any of this given country, state or county (i.e. they are being geographic region) therefore client device is not located in another or second country, state or county).

Regarding claim 8, The computer-implemented method of claim 1,
Wang further discloses, wherein the client media device is a network-connected client video device, and wherein the advertisement fingerprints comprise video fingerprints (par. 0028 discloses database 116 stores content patterns which include reference signature files, which includes video and audio files, 0056 discloses using vide fingerprinting to identify a video, par. 0042, fig.1 discloses network 120 to which the client device 104 is connected).

Regarding claim 9, The computer-implemented method of claim 1,
Wang further discloses, wherein the client media device is a network-connected client audio device, and wherein the advertisement fingerprints comprise audio fingerprints (par. 0028 discloses database 116 stores content patterns which include reference signature files, which includes video and audio files, par. 0042, fig.1 discloses network 120 to which the client device 104 is connected).

Regarding claim 10, Wang discloses, A server device (par. 0037 fig. 2 discloses, a server 122) comprising:
one or more processors (see par. 0065); and
a non-transitory computer-readable medium having stored therein instructions that are executable by the one or more processors to cause the server device to perform functions comprising (see par. 0065):
identifying a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a continues identification mode for identifying content received at client device, this paragraphs in conjunction with par. 0080 and 0083 reads that server is identifying client device to instruct the client device to operate in continues identification mode along with sending reference fingerprints based on identified location of client device),
determining a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device),
based on the location of the client media device and a time of day, selecting a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song , wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides signature files matching advertisement to be rendered during the show (i.e. known advertisements to be presented during the time of day) to the client device to perform the content identification locally),
transmitting, to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending confirmation to server device about presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Carroll discloses, receiving, by the server device from the client media device, an indication that the client media device presented a known advertisement with which an advertisement fingerprint of the set of advertisement fingerprints corresponds (par. 0032 discloses if there is matching entry found in local content signature database, then desired action is performed by at client device, action may include for example, the client device contact another entity such as third party that collects statistics of ad insertion activity on the client device).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication from client about that client device presented known advertisement with which an advertisement fingerprint corresponds, as taught by Carroll, to know if the advertising messages were successfully delivered, as disclosed in Carroll par. 0002.
Wang in view of Carroll does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Carroll, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of which TV ads were delivered within which TV programs to report to the advertiser the exact number of ads delivered to the target audience, as disclosed in shkedi par. 0007.

Regarding claim 13, Wang in view of Carroll in further view of Shkedi meets the claim limitations as set forth in claim 4.

Regarding claim 14, Wang meets the claim limitations as set forth in claim 5.

Regarding claim 15, Wang meets the claim limitations as set forth in claim 6.

Regarding claim 17, Wang discloses, A non-transitory computer-readable medium having stored therein instructions that are executable by one or more processors to cause a server device to perform functions comprising (see par. 0065);
identifying a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a ),
determining a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device),
based on the location of the client media device and a time of day, selecting a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song or the advertisement to be rendered during the show (i.e. advertisement that are known to be rendered) to the client device and include an instruction for the client device to perform the content identification locally, example when an advertisement is being run on television during a time (i.e. a time of the day) when large audience is tuned to the television, in such instances, request server provides signature files matching advertisement to be rendered during the show to the client device to perform the content identification locally),, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides ),
transmitting, to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending confirmation to server device about presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Carroll discloses, receiving, by the server device from the client media device, an indication that the client media device presented a known advertisement with which an advertisement fingerprint of the set of advertisement fingerprints corresponds (par. 0032 discloses if there is matching entry found in local content signature database, then desired action is performed by at client device, action may include for example, the client device contact another entity such as third party that collects statistics of ad insertion activity on the client device).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication from client about that client device presented known advertisement with which 
Wang in view of Carroll does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB devices or array of STB that presented the advertisement), which includes tv channels, tv program watched and date and time of TV advertisement delivered). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Carroll, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of which TV ads were delivered within which TV programs to report to the advertiser the exact number of ads delivered to the target audience, as disclosed in shkedi par. 0007.

Regarding claim 20, Wang in view of Carroll in further view of Shkedi meets the claim limitations as set forth in claim 4.

Regarding claim 21, The computer-implemented method of claim 1,
Wang in view of Carroll in further view of Shkedi discloses, wherein:
reception of the set of advertisement fingerprints causes the client media device to search the reference database for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints (Wang par. 0019 discloses The methods may include receiving at the client device a signature file that is indicative of one or more features extracted from media content and information identifying the media content. The method may also include based on a comparison with the signature file, the client device performing a content identification of received media content rendered by a media rendering source), and
the client media device transmits the indication based on identifying a reference fingerprint of the reference database that matches the query fingerprint (Carroll par. 0032 discloses if there is matching entry found in local content signature database, then desired action is performed by at client device, action may include for example, the client device contact another entity such as third party that collects statistics of ad insertion activity on the client device). 

Claims 7, 16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20120191231), in view of Carroll et al. (US  Shkedi (US 20120096489), in further view of Ellis et al. (US 20090023406).

Regarding claim 7, The computer-implemented method of claim 1,
Wang further discloses, wherein the reference database comprises a revolving (par. 0038 discloses database 116 (i.e. local database on client device that holds reference signatures) include a signature file for a media recordings, and continually be updated to include signature files for new recording, The database 116 may receive instructions to delete old signature files as well as instructions to incorporate new signature files from a server, i.e. reference database includes signature files are revolving, deleting old signature as new signature arrives).
Wang does not disclose, database comprises a revolving buffer of a programmable length.
Ellis discloses, database comprises a revolving buffer of a programmable length (par. 0152 discloses size of the circular buffer may be fixed, it may be variable or controlled by the user, based on available memory, i.e. buffer length is programmable, par. 0324 discloses signature data may be stored in a data structure such as a circular buffer, par. 0462 discloses data structure 6800 may be a circular buffer, when each new signature/mask pair is written, if the buffer is full the oldest pair may be overwritten).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Carroll in further view of Shkedi, by database comprising a revolving buffer of a programmable length, as taught by Ellis, to Ellis par. 0462.

Regarding claim 16, Wang in view of Carroll in further view of Shkedi in further view of Ellis meets the claim limitations as set forth in claim 7.

Regarding claim 22, The computer-implemented method of claim 7,
Wang in view of Carroll in further view of Shkedi in further view of Ellis further discloses, wherein:
reception of the set of advertisement fingerprints causes the client media device to search the revolving buffer for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints (Wang par. 0019 discloses The methods may include receiving at the client device a signature file that is indicative of one or more features extracted from media content and information identifying the media content. The method may also include based on a comparison with the signature file, the client device performing a content identification of received media content rendered by a media rendering source, Ellis par. 0324 discloses signature data may be stored in a data structure such as a circular buffer), and the client media device transmits the indication based on identifying a reference fingerprint within the revolving buffer that matches the query fingerprint (Carroll par. 0032 discloses if there is matching entry found in local content signature database, then desired action is performed by at client device, action may include for example, the client device contact another entity such as third party that collects statistics of ad Ellis par. 0324 discloses signature data may be stored in a data structure such as a circular buffer). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423